
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6007
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 11, 2012
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To exempt from the Lacey Act Amendments of
		  1981 certain water transfers by the North Texas Municipal Water District and
		  the Greater Texoma Utility Authority.
	
	
		1.Short titleThis Act may be cited as the
			 North Texas Zebra Mussel Barrier Act
			 of 2012.
		2.Compliance with
			 Lacey ActThe Lacey Act
			 Amendments of 1981 (16 U.S.C. 3371 et seq.) and
			 section
			 42 of title 18, United States Code, shall not apply with
			 respect to any water transfer by the North Texas Municipal Water District and
			 the Greater Texoma Utility Authority using only closed conveyance systems from
			 the Lake Texoma raw water intake structure to treatment facilities at which all
			 zebra mussels are extirpated and removed from the water transferred.
		
	
		
			Passed the House of
			 Representatives September 10, 2012.
			Karen L. Haas,
			Clerk
		
	
